Name: 95/591/EC: Council Decision of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters (United States and Canada)
 Type: Decision
 Subject Matter: tariff policy;  America;  European construction;  agricultural activity;  international trade
 Date Published: 1995-12-30

 Avis juridique important|31995D059195/591/EC: Council Decision of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters (United States and Canada) Official Journal L 334 , 30/12/1995 P. 0025 - 0037COUNCIL DECISION of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters (United States and Canada) (95/591/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228 (2) first sentence thereof,Having regard to the proposal from the Commission,Whereas the Community has entered into negotiations under the General Agreement on Tariffs and Trade (GATT) Article XXIV:6; whereas these negotiations have resulted in agreements with the United States of America and Canada;Whereas it was also in the interest of both Parties to resolve certain outstanding issues in the agricultural sector with Canada;Whereas the United States of America and Canada had initiated proceedings in the World Trade Organization (WTO) relating to the Community's import regime for cereals and rice;Whereas the Community entered into discussions with these countries with the aim of resolving the issues in question; whereas the results of these discussions are contained in agreements with the countries concerned;Whereas it is in the interest of the Community to approve these agreements,HAS DECIDED AS FOLLOWS:Article 1 The following agreements and letters are hereby approved on behalf of the Community:- Agreement for the conclusion of negotiations between the European Community and the United States of America under Article XXIV:6 (Annex I),- Exchange of letters between the European Community and the United States of America on a settlement for cereals and rice (Annex II),- Exchange of letters between the European Community and the United States of America on rice prices (Annex III),- Agreement for the conclusion of negotiations between the European Community and Canada under Article XXIV:6 and an Exchange of Letters relating thereto (Annex IV).The texts of the acts referred to in the first indent are attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the agreements and letters in order to bind the Community.Done at Brussels, 22 December 1995.For the CouncilThe PresidentL. ATIENZA SERNA